Name: Council Regulation (EC) NoÃ 624/2008 of 23Ã June 2008 laying down the weightings applicable from 1Ã July 2007 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries and of certain officials remaining in post in the two new Member States for a maximum period of 19 months after accession
 Type: Regulation
 Subject Matter: Europe;  cooperation policy;  personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service
 Date Published: nan

 2.7.2008 EN Official Journal of the European Union L 172/1 COUNCIL REGULATION (EC) No 624/2008 of 23 June 2008 laying down the weightings applicable from 1 July 2007 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries and of certain officials remaining in post in the two new Member States for a maximum period of 19 months after accession THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Staff Regulations of officials of the European Communities and the Conditions of Employment of Other Servants of the Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular the first paragraph of Article 13 of Annex X thereto, Having regard to the Act of Accession of 2005, and in particular Article 27(4) thereof, Having regard to the proposal from the Commission, Whereas: (1) It is necessary to take account of changes in the cost of living in countries outside the Community and to determine accordingly the weightings applicable from 1 July 2007 to remuneration paid in the currency of the country of employment to officials, temporary staff and contract staff serving in third countries. (2) The weightings in respect of which payment has been made on the basis of Regulation (EC, Euratom) No 453/2007 (2) may lead to retrospective upward or downward adjustments to remuneration. (3) Provision should be made for back-payments in the event of increases in remuneration as a result of the new weightings. (4) Provision should be made for the recovery of sums overpaid in the event of reductions in remuneration as a result of the new weightings for the period between 1 July 2007 and the date of entry into force of this Regulation. (5) Provision should be made for any such recovery to be restricted to a period of no more than six months preceding the date of entry into force of this Regulation and for its effects to be spread over a period of no more than 12 months following that date, as is the case with the weightings applicable within the European Community to the remuneration and pensions of officials and other servants of the European Communities, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 2007, the weightings applicable to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries payable in the currency of the country of employment shall be as shown in the Annex hereto. The exchange rates used for the calculation of that remuneration shall be established in accordance with the detailed rules for the implementation of the Financial Regulation and correspond to the date indicated in the first subparagraph. Article 2 1. The institutions shall make back-payments in the event of increases in remuneration as a result of the weightings shown in the Annex. 2. The institutions shall make retrospective downward adjustments to remuneration in the event of reductions as a result of the weightings shown in the Annex for the period between 1 July 2007 and the date of entry into force of this Regulation. Retrospective adjustments involving the recovery of sums overpaid shall be restricted to a period of no more than six months preceding the date of entry into force of this Regulation. Recovery shall be spread over no more than 12 months from that date. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 23 June 2008. For the Council The President I. JARC (1) OJ L 56, 4.3.1968, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 420/2008 (OJ L 127, 15.5.2008, p. 1). (2) OJ L 109, 26.4.2007, p. 22. ANNEX Place of employment Weighting July 2007 (1) Afghanistan (2) 0 Albania 80,2 Algeria 88,7 Angola 130 Argentina 57,1 Armenia 123,5 Australia 112,2 Azerbaijan (2) 0 Bangladesh 48,2 Barbados 129,7 Belarus (2) 0 Benin 91,9 Bolivia 48 Bosnia and Herzegovina (Banja Luka) 0 Bosnia and Herzegovina (Sarajevo) 78,7 Botswana 56,4 Brazil 93,2 Bulgaria 81,7 Burkina Faso 90,7 Burundi (2) 0 Cambodia 69,8 Cameroon 101,9 Canada 93 Cape Verde 80,9 Central African Republic 119,1 Chad 129,4 Chile 71,5 China 77,4 Colombia 82,1 Congo (Brazzaville) 130,2 Costa Rica 73,7 CÃ ´te dIvoire 100,2 Croatia 106,8 Cuba 86,1 Democratic Republic of Congo (Kinshasa) 129,5 Djibouti 94,3 Dominican Republic 69,3 East Timor 66,5 Ecuador 64,8 Egypt 49,6 El Salvador 76,1 Eritrea 51,3 Ethiopia 88,3 Fiji 73,5 Former Yugoslav Republic of Macedonia 71,7 Gabon 123 Gambia 60,5 Georgia 96,6 Ghana 69,7 Guatemala 78,6 Guinea 73,3 Guinea-Bissau 100,7 Guyana 62,1 Haiti 118,8 Honduras 69,7 Hong Kong 94,8 India 52,9 Indonesia (Banda Aceh) 53,9 Indonesia (Jakarta) 81,1 Iraq 0 Israel 109,5 Jamaica 90,5 Japan (Naka) 101 Japan (Tokyo) 106,5 Jordan 77,7 Kazakhstan (Almaty) 125,4 Kazakhstan (Astana) 71,6 Kenya 81,9 Kosovo Kyrgyzstan 88,3 Laos 74,2 Lebanon 86 Lesotho 62 Liberia (2) 0 Madagascar 86,6 Malawi 71,8 Malaysia 74,4 Mali 85 Mauritania 65,3 Mauritius 69,5 Mexico 74,4 Micronesia (2) 0 Montenegro 69,7 Morocco 89,5 Mozambique 77,7 Namibia 72,5 Nepal 82,5 New Caledonia 135,3 New Zealand 109,6 Nicaragua 57 Niger 85 Nigeria 86,1 Norway 132 Pakistan 50,7 Panama 61 Papua New Guinea 74,3 Paraguay 82,2 Peru 77,5 Philippines 64,4 Republic of Moldova 59,6 Romania 73,9 Russia 122,6 Rwanda 91,7 Samoa (2) 0 Saudi Arabia 84,6 Senegal 87,7 Serbia 66,1 Sierra Leone 75,4 Singapore 102,5 Solomon Islands 94,8 Somalia (2) 0 South Africa 60,2 South Korea 113,9 Southern Sudan 0 Sri Lanka 53,2 Sudan 56,2 Suriname 49,4 Swaziland 57 Switzerland (Berne) 109,7 Switzerland (Geneva) 109,8 Syria 69,4 Taiwan 83,7 Tajikistan 66,9 Tanzania 61,9 Thailand 67,7 Togo 89,4 Tonga (2) 0 Trinidad and Tobago 68,3 Tunisia 71,5 Turkey 83,8 Uganda 77,1 Ukraine 108,2 United States (New York) 102,8 United States (Washington) 97,8 Uruguay 69,8 Uzbekistan (2) 0 Vanuatu 122,6 Venezuela 65,2 Vietnam 51,5 West Bank  Gaza Strip 92,1 Yemen 77,3 Zambia 64,8 Zimbabwe (2) 0 (1) Brussels = 100 % (2) Not available